          Case 7:19-cr-00881-KMK Document 15 Filed 03/09/20 Page 1 of 1

HAFE-R-& NECHE~ES LLP
ATTORNEYS AT LAW

10 EAsr 40™ STREET, 48TH FLOOR
NEWYORK. N.Y. 10016
TELEPHONE: (2 I 2) 997-7 400
TELECOPIER (2 I 2) 997-7646
                                                        MEMO ENDORSED
                                           March 9,   2020

ViaECF
Hon. Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas St.
White Plains, NY 10601


        Re: United States v. Arnold Klein, et al, 19-cr-881
Dear Judge Karas:
       We represent defendant Arnold Klein and write, with the consent of the United
States Attorney's Office, to respectfully request an adjournment of this week's status
conference until a date convenient to Your Honor in early May.

       As Your Honor is aware, both defendants in this case are charged with money
laundering and are out on bail. Over the last few months, the government has produced,
on a rolling basis, substantial discovery that the defense is still reviewing. In order to                ~
provide additional time to continue that review, as well as due to the current issues
surrounding the coronavirus, we respectfully request an adjournment of this Thursday's
status conference until a date convenient to Your Honor in early May (other than the
morning of May 7.)

        Steve Yurowitz, counsel for co-defendant Leon Klein, joins in this letter motion.
                                                                        (;,c.J. 1_ ~ (½,ct       ~rf)\4 [,¥))(

                                                                    l. s} -, }Z.o          q{-   If : .2, ~   1/c,
                                           Sincerely,
                                             /s/               ft\d,c
                                                                                    -; )
                                                                        ~lnStli~ Wl I   ~ :f'11rnJ.
                                                                                               J         r "5 ,vl,{   1


                                           Gedalia Stern 0(e)1,c1'd LJ-llf,/     ~ N:.xf         corfrfJtt-1; 1       ~
                                                           it,< Ji,q,trJ5 r'J j~~-~ ,/1 4Jlo-, c~•s-)
                                                      fi   M   1vIt V/tvi -fu- ,h sc°"y. Se~
                                                   IC£ 0. r. c. § JI bl (A](-=t)64).         rdL }
